Citation Nr: 0417588	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  04-04 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1946 to October 
1948.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The RO denied the veteran's 
request to reopen a claim for service connection for 
residuals of a head injury.

The issue of service connection for residuals of a head 
injury is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for residuals of a head injury was 
denied by the RO in an August 1971 rating decision.  The 
veteran did not appeal the decision.

2.  The evidence received since the August 1971 rating 
decision was not previously of record, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for residuals of a head injury, and raises 
a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 1971 rating decision, which denied service 
connection for residuals of a head injury, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).

2.  The evidence received since the August 1971 rating 
decision, which denied service connection for residuals of a 
head injury, is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, VA's 
duty to notify and assist has been met to the extent 
necessary to reopen the claim for service connection for 
residuals of a head injury.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  The REMAND herein discusses VA's 
duty to assist with regard to the reopened issue of 
entitlement to service connection for residuals of a head 
injury.  

Pursuant to 38 U.S.C.A. § 7105, a decision by the RO may not 
thereafter be reopened and allowed and a claim based on the 
same factual basis may not be considered.  The exception to 
this rule, described under 38 U.S.C.A. § 5108, provides that 
if "new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a rating decision has been 
issued, absent the submission of new and material evidence, 
the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).   

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).   Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims 
(Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

At the time of the August 1971 rating decision, which denied 
service connection for residuals of a head injury, the 
evidence of record consisted of the service medical records 
and the veteran's application for compensation benefits.  The 
veteran's service records show that he was involved in a 
rollover while driving a truck in October 1947.  A 
contemporaneous report states that the veteran was "found 
lying in ditch behind wheel by truck - reported to be 
unconscious for [two minutes]."  The veteran was diagnosed 
with contusions to the right elbow and right shoulder.  An 
October 1948 report of physical examination was silent as to 
any residuals of a head injury.

In the August 1971 rating decision, the RO denied service 
connection for residuals of a head injury, determining that 
the veteran had no current disability.  The veteran was 
notified of the denial in an August 1971 letter (remailed on 
February 14, 1973), and did not appeal the decision within 
one year.  Thus, that decision is final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  

The Board has reviewed the evidence submitted by the veteran 
since the August 1971 rating decision and finds that he has 
submitted new and material evidence to reopen the claim for 
service connection for residuals of a head injury.  
Specifically, the veteran has brought forth a May 2003 
private medical record showing the results of a computed 
tomography (CT) scan of the veteran's head.  The impressions 
entered were sella/ suprasellar mass, cerebral atrophy, and 
bilateral mastoiditis.  

As stated above, part of the basis for the denial of service 
connection for residuals of a head injury was the lack of 
evidence of a current disability.  This May 2003 medical 
record, which shows a current diagnosis of a disability 
related to the veteran's head, relates to an unestablished 
fact necessary to substantiate the claim.  As such, this 
evidence constitutes new and material evidence as 
contemplated by the regulation.  See 38 C.F.R. § 3.156(a).  
Accordingly, the claim is reopened.  


ORDER

New and material evidence has been submitted, and the claim 
for service connection for residuals of a head injury is 
reopened.


REMAND

Section 5103(a), title 38, U.S. Code, as amended by the VCAA, 
provides the following:

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a) (West 2002); see also 38 C.F.R. 
§ 3.159(b) (2003) (adding an additional duty on VA to request 
"that the claimant provide any evidence in the claimant's 
possession that pertains to the claim").  

In this case, while the veteran was provided with a VCAA 
letter in November 2003, that letter addressed the evidence 
necessary to reopen a previously-denied claim, as opposed to 
the evidence necessary to substantiate a claim for service 
connection.  Additionally, that letter did not request the 
veteran to provide any evidence in his possession that 
pertained to the claim.  Thus, he must be provided with the 
above VCAA notice prior to the Board's consideration of the 
claim.  

As described above, the veteran has submitted new and 
material evidence relating to an unestablished fact necessary 
to substantiate the claim for service connection for 
residuals of a head injury.  The Board finds that additional 
development is warranted on the reopened claim.  
Specifically, that an examination, to include an opinion, is 
necessary in order to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2).

Here, the veteran has brought forth evidence of a current 
disability associated with his head.  VA is not required to 
provide the veteran with a medical examination absent a 
showing by the veteran of a causal connection between the 
disability and service.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  However, the Board will resolve all 
reasonable doubt in favor of the veteran, as he has shown an 
injury in service that caused him to be unconscious for two 
minutes and he has brought forth competent evidence of a 
current disability associated with his head.  Finally, the 
record does not contain sufficient medical evidence for the 
Board to make a decision in this case.  See 38 U.S.C.A. 
§ 5103A(d)(2).  Therefore, an examination, to include a 
medical opinion, is warranted.

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Provide the veteran with notice as 
required by the VCAA, including notifying 
him and his representative of any 
information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim for entitlement to 
service connection for residuals of a 
head injury; and informing him which 
information and evidence he has to 
provide to  VA and which information and 
evidence VA will attempt to obtain on his 
behalf.  Additionally, the veteran should 
be informed to provide any evidence in 
his possession that pertains to the 
claim.

2.  The veteran should be scheduled for a 
VA neurological examination.  The claims 
folder must be sent to the examiner for 
review in conjunction with the 
examination.  The examiner is asked to 
state in the examination report that the 
veteran's claims file has been reviewed.  
The examiner should render an opinion 
addressing whether it is as likely as not 
(50 percent or greater) that the veteran 
has a current disability related to his 
in-service head injury in October 1947.  
A complete rationale for any opinion 
expressed should be included in the 
examination report, to include the 
evidence in the record upon which the 
examiner bases the opinion.  

3.  Thereafter, review the claims folder 
and ensure that all of the foregoing 
developments have been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  
Ensure that the medical report is 
complete and in full compliance with the 
above directives.  If the report is 
deficient in any manner or fails to 
provide the specific opinion requested, 
it must be returned to the examiner for 
correction.  38 C.F.R. § 4.2 (2003); see 
also Stegall v. West, 11. Vet. App. 268 
(1998).

4.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him and his 
representative a supplemental statement 
of the case and afford a reasonable 
period of time within which to respond 
thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003), 38 U.S.C.A. §§ 5109B, 7112.
	             


_________________________________________________
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



